USDC SDNY

 

 

 

UNITED STATES DISTRICT COURT DOCUMENT ELECTRONICALLY
FILED
SOUTHERN DISTRICT OF NEW YORK DOC#:
DATE W
BAKKEN RESOURCES, INC.,
Plaintiff, : 15 Civ. 8686 (ALC)
-against- : OPINION AND ORDER
EDINGTON, ET AL,
Defendants.
X

ANDREW L. CARTER, United States District Judge:

Plaintiff Bakken Resources, Inc. (the “Company” or “Bakken”) brings this action against
Joseph Edington, Jerod Edington, Ryan Edington, IWJ Consulting Group, lnc. (“IWJ”), Triax
Capital Management, lnc. (“TriaX”), American Cordillera Mining Corporation (“Cordillera”),
and l\/Iarycliff lnvestment Corp (collectively the “Edingtons” or “Defendants”) alleging causes of
action under: Racketeering lnfluenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.
§1962; Section 10 ofthe Securities Exchange Act of 1934, 15 U.S.C. § 78j; Section 17 ofthe
Securities Exchange Act of 1934, 15 U.S.C. § 78q; and various state law claims. ECF No. 41.
The following motions are currently before the Court: 1) Defendants’ Motion to Dismiss these
actions for lack of personal jurisdiction, improper venue, and failure to state a claim; 2)

Plaintiff’ s motion to transfer venue; and 3) the Parties’ l\/[otions for Sanctions. For the reasons

 

discussed below, Defendants’ motion to dismiss is GRANTED, Plaintiff’s motion to transfer is

DENIED, and the Parties’ motions for sanctions are DENIED.
BACKGROUND
I. Factual Backgroundl
A. The Parties

Bakken is a Nevada Corporation with securities registered under Section 12(g) of the
Securities EXchange Act of 1934 (“EXchange Act”), 15 U.S.C. § 781(g), and with its principal

place of Business in l\/lontana.2 FAC. lll().

Joseph R. Edington (“Edington”) served as Bakken’s promoter, agent, and principal
during the Company’s forming stages in late 2010. Id. 116. Edington is domiciled in
Washington. Id. 1l13. Jerod Edington (“Edington ll”) and Ryan Edington (“Edington Ill”) are

Edington’s sons and are also domiciled in Washington. Id. 1111 17-18.

IWJ was a Nevada limited liability company. Edington ll Served as IWJ’s managing
member and Janelle Edington served as lWJ’s registered agent. Id. 1] 21. IWJ regularly appears in
consulting agreements mentioned in public disclosures filed by the various public reporting
companies that the Edingtons have directly or indirectly controlled Id. TriaX Capital
Management, Inc. was a Nevada corporation Id. 11 22. Marycliff Investment Corp. was a

Washington corporation registered to Edington and served as another location where the

 

1 The following facts derive from Plaintiff’ s First Amended Complaint (ECF No. 41, “FAC”) and are presumed true
for the purposes of this motion. The Court will only recite the facts relevant to the pending motions
2 Val Holms, former Bakken CEO and plaintiff in this action, is now deceased

 

Edingtons placed assets. Id. 11 23. Cordillera is a Nevada Corporation that Edington transferred

silver mining assets belonging to Bakken to. Id. 11 24.
B. The Edingtons’ Relationship With Bakken

Edington was introduced to Holms by Holms’ half-brother, Allan Holms, which led to a
series of meetings between Val Holms and Edington. These meetings first took place in Spokane,
Washington around December 2009. Id. 11 57. Edington discovered that Val held valuable oil and
gas assets in North Dal<ota.3 Id. 11 58. As a result, Edington proposed that Val Holms put his
mineral assets into a public shell company as part of a reverse merger transaction to create a

public company based on those assets. Id. 11 60.

Edington encouraged Holms to use a shell company called Multisys Language Systems,
lnc. (“MLS”) to perform a reverse merger transaction involving his mineral assets. Id. 11 75.
Edington drafted a June 28, 2010 Private Placement Memorandum (“PPM”) during the summer
of 2010 and used it to raise certain investor funds for the entity the MLS reverse merger would
create. Id. 1[ 82. Edington primarily solicited his investor contacts for the PPl\/l. Edington’s
family and other affiliates were Significant or controlling shareholders, directors, and officers of

MLS. These persons, as well as MLS itself, were inactive.

Holms Energy, LLC (“Holms Energy”) contributed Holms’ previously held oil and gas
mineral interests to MLS. Id. Throughout the reverse merger process, Edington controlled MLS
by installing his daughter and other confidants as significant holders. ]d. 11 91. He also directed

Edington ll to draft the MLS documents required under the EXchange Act. The MLS reverse

 

3 This area is commonly known as either the Bal<ken formation or the Williston Basin. Id. 11 59

 

merger transaction closed, and Bakken formed in November 2010. Id.4 11 94. Val Holms served
as Bakken’s CEO and chairman and Edington allegedly chose the other board members. Id. 11 93.

Edington served as Bakken’s outside consultant after the reverse merger.

ln January 2011, Edington accompanied Holms to New York City to promote Bakken’s
stock. They spoke with potential investors and met other individuals to assist in the campaign. Id.
11 102. In late February 2011, after returning home from the business trip, Holms decided to
pursue stock promotional and fundraising efforts in New York City and hired Joel Brownstein as
a stock promoter and shareholder liaison. Id. 11 103. Brownstein acquired an office in New York

City at 41 l\/ladison Avenue. Id. 11 104.

Later in 2011, Bakken discovered Edington misrepresented his background Id. 11 105.5
Bakken later retained outside corporate and securities counsel in New York City to investigate
Edington. Id. 11 109. Defendants opposed the investigation and Edington ll wrote several
disparaging and unsubstantiated e-mails criticizing outside counsel. Id. 11 111. In May of 201 1,
Holms determined that Edington’s questionable regulatory past, misstatements, and overall
behavior was unacceptable and notified Edington and the other Defendants to cease any further

work relating to Bakken. Id. 11 113.
ll. Procedural History

On November 4, 2015, Holms and Bakken filed their original Complaint against

Defendants alleging RICO violations, fraud, breach of fiduciary duty, tortious interference with

 

4 As a result, MLS issued 40 million shares to Holms Energy. Edington and the Defendants granted themselves 8
million of the 40 million shares allocated to Holms Energy. Id. 11 94

5 Such omitted information included Edington’s non-disclosure of Edington’s lnjunction, censure, and fines issued
in connection with an SEC enforcement action by the U.S. District Court for the Eastern District of Washington. Id.
1106

 

prospective business advantage, civil conspiracy, malicious prosecution, conversion, unjust
enrichment, and violations of the Securities Exchange Act. ECF No.l. Bakken’s FAC, filed on
March 28, 2016, withdrew all of Holms’ claims and reasserted Bakken’s allegations and claims.
On May 4, 2017, Defendants moved to stay the action pending the disposition of Bakken’s state
court actions in Montana and Nevada. ECF No. 68. Plaintiff filed its opposition memorandum on

May 26, 2017, and the Court denied the motion on March 15, 2019. ECF Nos. 74,76.

On July 5, 2018, Defendants filed the instant Motion to Dismiss for lack of personal
jurisdiction, improper venue, and failure to state a claim. ECF No. 99. On the same day,
Defendant filed a Motion for Sanctions against Plaintiff for asserting the RICO claim. ECF No.
101. Plaintiff filed its oppositions on July 9, 2018, and Defendants replied on August 1, 2018,

ECF Nos. 106, 109-111.6 The Court considers these motions fully briefed.
DISCUSSION
The Court will address each Motion individually.

I. Defendant’s Motion to Dismiss

A. Legal Standard

On a motion to dismiss, “the plaintiff bears the burden of establishing that the court has
jurisdiction over the defendant.” Dz`Stefano v. Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d
Cir.2001) (citation omitted); See also In re TerroristAttacks on Sept. ] ], 2001 , 714 F.3d 659,
673 (2d Cir. 2013); Fed. R. Civ. Pro. 12(b)(2). Prior to discovery, a plaintiff may survive
scrutiny of personal jurisdiction over the Defendants by presenting, “[A] prima facie case [that]

requires. .. fact specific allegations or evidence showing that activity that constitutes the basis of

 

6 Plaintiff also moved for sanctions against Defendants in their opposition brief.

 

jurisdiction has taken place.” Chirag v. MTMarida Marguerite Schz'ffahrts, 604 F. App’x 16, 19
(2d Cir. 2015) (citing Jazim' v. Nissan Motor Co., 148 F.3d 181, 185 (2d Cir. 1998); see also In
re TerroristAttac/cs, 714 F.3d at 673 (“ln order to survive a motion to dismiss for lack

of personal jurisdiction, a plaintiff must make a prima facie showing that jurisdiction exists.”
(citation omitted)). All jurisdictional allegations “are construed in the light most favorable to the
plaintiff and doubts are resolved in the plaintiffs favor [.]” A.I. Tracle Fz`n., Inc. v. Pez‘ra

Bank, 989 F.2d 76, 79_80 (2d Cir. 1993). However, the court “will not draw argumentative
inferences in the plaintiffs favor” and need not “accept as true a legal conclusion couched as a
factual allegation.” In re Terrorist/lttacks, 714 F.3d at 673 (citations omitted); see also Lz`ccz' ex

rel Lz`ccz' v. Lebanese Canaclian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012).

Here, the Court must engage in a two-part analysis: 1) determine if “a statutory basis” exists
to exercise personal jurisdiction,” Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d Cir.
2013); and 2) determine if the exercise of jurisdiction comports with due process, Sonera
Holcling B. V. v. Cukarova Holcling A., 750 F.3d 221, 224 (2d Cir.) (per curiam), cert. denied, ~_
U.S. _~, 134 S.Ct. 2888, 189 L.Ed.2d 837 (2014). ln the first inquiry, the court “applies the
forum state’s personal jurisdiction rules” unless a federal statute “specifically provide[s] for
national service of process.” PDK Lal)s, [nc. v. Friedlander, 103 F.3d 1105, 1108 (2d Cir. 1997)
(internal quotation marks omitted). Plaintiff’s RICO allegations incorporate the jurisdiction
provisions of 18 U.S.C. § 1965(b), which allows for “national service or process” and, thus,
guides the Court’s first jurisdictional analysis See Hz`tachi Data Sys. Creclit Corp. v. Precision

Discovery, Inc., 331 F. Supp. 3d 130, 145 (S.D.N.Y. 2018).

A. RICO Jurisdictional Requirements

 

The Second Circuit maintains that 18 U.S.C. § 1965 “does not provide for nationwide
personal jurisdiction over every defendant in every civil RlCO case, no matter where the
defendant is found.” PT United Can Co. Ltd. v. Crown Cork & Seal Co., InC., 138 F.3d 65, 71
(2d Cir. 1998). See 18 U.S.C. § 1965.7 Rather, the court explained, “a civil RICO action can only
be brought in a district court where personal jurisdiction based on minimum contacts is
established as to at least one defendant.” Id.g Once plaintiff establishes the court’s personal
jurisdiction over one defendant, the statute authorizes the court's nationwide personal jurisdiction
over co-defendants where the “ends of justice” so require. Id. To comply with due process, any
such additional defendant need meet only a “national contacts” test, meaning they must have
minimum contacts with the United States. See Herbstein v. Bruetman, 768 F.Supp. 79, 81
(S.D.N.Y. 1991). lf Plaintiff satisfies these requirements, the Court may also exercise personal
jurisdiction over the co-defendants for claims arising out of the same operative facts as the civil
RICO claim, even if personal jurisdiction would not otherwise exist in those claims. See IUE

AFL-CIO Pension Fuml v. Herrmann, 9 F.3d 1049, 1056-7 (2d Cir. 1993).

B. Plaintiff Fails to Establish Personal Jurisdiction Over a Single Defendant

 

7 18 U.S.C. § 1965, provides, in relevant part: (a) Any civil action or proceeding under this chapter against any
person may be instituted in the district court of the United States for any district in which such person resides, is
found, has an agent, or transacts his affairs...(b) ln any action under section 1964 of this chapter in any district court
of the United States in which it is shown that the ends of justice require that other parties residing in any other
district be brought before the court, the court may cause such parties to be summoned, and process for that purpose
may be served in any judicial district of the United States by the marshal thereof...(d) All other process in any
action or proceeding under this chapter may be served on any person in any judicial district in which such person
resides, is found, has an agent, or transacts his affairs. See Elsevier Inc. v. W.H.P.R., Inc., 692 F. Supp. 2d 297, 314
(S.D.N.Y. 2010)

8 See Team Obsolete Lta’. v. A.H.R.M.A. Ltal., No. 01 Civ. 1574,2002 U.S. Dist. LEXIS 10737, at *20 (E.D.N.Y.
2002) ("The law in this Circuit is clear that the RICO statute 'does not provide for nationwide personal jurisdiction
over every defendant in every civil RICO case, no matter where the defendant is found.") (quoting PT United Can
Co. Ltd. v. Crown Cork & Seal Co., Inc., 138 F.3d 65, 71 (2d Cir. 1998)). See Elsevier lnc. v. W.H.P.R., Inc., 692 F.
Supp. 2d 297, 314 (S.D.N.Y. 2010)

 

Here, no Defendant is domiciled in New York. Plaintiff seeks to apply 18 U.S.C. §
1965(b) jurisdiction over Edington to impose jurisdiction over all Defendants As to the other
Defendants, Plaintiff s success hinges on whether extending personal jurisdiction over them
is “in the interest of justice” or serves “the ends of justice.” PT United Can Co., 138 F.3d at
71. However, the Court finds that “the ends of justice” prevent the Court from exercising

personal jurisdiction even as to Edington.

Plaintiff must show Edington has sufficient minimum contacts with the state of New
York to satisfy RlCO’s jurisdictional requirements “In judging minimum contacts, a court
properly focuses on the relationship among the defendant, the forum, and the litigation.”
Calcler v. Jones, 465 U.S. 783, 788, 104 S.Ct. 1482, 79 L.Ed.2d 804 (1984). “[T]he
relationship must arise out of contacts that the defendant himself creates with the forum
State,” not “contacts between the plaintiff (or third parties) and the forum State.” Wala’en v.
Fiore, 571 U.S. 277, 284, 134 S.Ct. 1115, 188 L.Ed.2d 12 (2014). See also Arcaa’z`a

Biosciences, Inc. v. Vz`lmorin & Cie, 356 F. Supp. 3d 379, 395 (S.D.N.Y. 2019)

Plaintiff bases its jurisdictional argument on a single trip Edington took with Bakken’s
former CEO to New York in January of 2011. ln addition to seeking investors, the two met
with Joel Brownstein and Wesley Paul, who Bakken later hired. FAC. 1111 102-104, 109.
Plaintiff failed to allege Edington engaged in any actions beyond these introductory
discussions to establish sufficient contacts in New York. Plaintiff also attempts to connect
Edington with this forum by referring to the following associations Bakken established with
New York after the trip: a New York office; transactions with New York based investment
funds; the Eagle Private Equity transaction; a board member; audit committee counsel, and

corporate counsel. ECF No. 106, p. 8-9. Edington was not directly involved with these

 

associations and Plaintiff does not claim he was. Ia’. 11 106. lnstead, Plaintiff urges the Court
to infer that this list of Bakken’s New York based business activities constitute “contacts”
Edington “created himself’ based on his initial trip with the former CEO. lndeed, the Court
must accept Plaintiff’s allegations as true and construe all factual inferences in its favor.
However, finding that Edington’s single trip to New York resulted in Bakken’s New York
associations is not a “reasonable inference.” Plaintiff has alleged insufficient facts to show
Edington has a single office, employee, bank account or activity connecting him with New

York. Therefore, the Court does not have personal jurisdiction over Edington.

As a final point, even if the Court attributed Bakken’s New York connections to Edington
based on the initial trip, Plaintiff fails to show how extending jurisdiction to the rest of the
Defendants is consistent with the “interest of justice.” ln fact, Plaintiffs arguments suggest
that the interest of justice would be served if the case were heard in Nevada. As Plaintiff’ s
state, “[g]iven the physical location of most of the Defendants .. it is hard to fathom any
argument that a change of venue would be prejudicial to Defendants.” ECF No. 106. Pl.’s
Opp’n. p. 14. Defendants disagree with this statement as well. Nevertheless, due to
Defendants’ lack of contacts to the state of New York, the proper venue to hear this case is a

question for another court.

C. New York’s “Long-Arm” Statute

Plaintiff also claims this Court has personal jurisdiction over Edington based on New York’s
Long-Arm Statute. Under CPLR § 302(a)(l), nondomiciliary defendants are subject to personal
jurisdiction if he or she transacts business in New York and the claims against him or her arise
out of that business activity. Sole Resorl, S.A. de C. V. v. Allure Resorts Mgmt., LLC, 450 F.3d

100, 103 (2d Cir. 2006). The alleged business transaction must be “some act by which the

 

defendant purposefully avails itself of the privilege of conducting activities within New York.”
Ehrenfela’ v. Bin Mahfouz, 9 N.Y.3d 501, 508, 851 N.Y.S.2d 381, 881 N.E.2d 830 (2007)
(internal quotation marks and alterations omitted). However, not all purposeful activity
constitutes a “transaction of business” under § 302(a)(1). See Fischbarg v. Doucet, 9 N.Y.3d
375, 849 N.Y.S.2d 501, 880 N.E.2d 22, 26 (2007).9 To determine ifa defendant transacts
business in New York, courts examine the totality of a defendant’s conduct and activities in New

666

York, including whether [he] has an on-going contractual relationship with a New York
corporation[, ...] whether the contract was negotiated or executed in New York and whether,
after executing a contract with a New York business, the defendant visited New York for the
purpose of meeting with parties to the contract regarding the relationship.”’ See Pincz`one v.

D'Alfonso, 506 F. App'x 22, 25 (2d Cir. 2012) (quoting Sanward Elecs., lnc. v. McDonala’, 362

F.3d 17, 22 (2d Cir.2004)).

Here, even after construing all allegations in the light most favorable to Plaintiff, and
resolving all doubts in its favor, Plaintiff failed to establish the Court’s personal jurisdiction over
Edington. As explained above, Edington’s alleged contacts with New York consisted of a single
trip with Bakken’s CEO in 2011. Plaintiff argues that Edington, as a consultant on this trip,
encouraged Bakken’s future transactions within New York and, thus, purposefully availed
himself to the laws of the state. However, Edington undertook no affirmative acts in New York
with respect to these transactions, especially considering Bakken executed them well after the
trip. Further, Plaintiff does not allege Edington was a party to any of its New York transactions

Simply put, Bakken’s New York connections are not Edington’s. Therefore, Edington’s alleged

 

9 See also Gap, Inc. v. Stone Int'l Tracling, Inc., No. 93 Civ. 0638(SWK), 1994 WL 670020, at *7 (S.D.N.Y. Nov.
30, 1994) (internal quotation marks omitted) (“Generally, telephone and mail contacts do not provide a basis for
jurisdiction under CPLR § 302(a)(1)”).

10

 

indirect actions are insufficient to establish personal jurisdiction under either CPLR or RICO.
See Ross v. UKILz‘d., No. 02 ClV. 9297 (WHP), 2004 WL 384885, at *6 (S.D.N.Y. Mar. 1,
2004) (court did not have jurisdiction over consultant who undertook no affirmative actions with
transactions within New York); Ronar, Inc. v. Wallace, 649 F. Supp. 310, 318 (S.D.N.Y. 1986);
Kreatter v. McFaa’den Ol`l Corp., 71 N.Y.2d 460, 467, 527 N.Y.S.2d 195, 522 N.E.2d 40
(N.Y.1988) (must have a “substantial relationship between the transaction and the claim
asserted”); McGowan v. Smith, 52 N.Y.2d 268, 272, 437 N.Y.S.2d 643, 419 N.E.2d 321
(N.Y.1981) (must find “some articulable nexus between the business transacted and the cause of

action sued upon”).

ln sum, the Court finds Edington’s conduct and contacts within New York insufficient to
establish personal jurisdiction over him or any other Defendant in this case. Thus,

Defendants’ motion to dismiss pursuant to 12(b)(2) is GRANTED.10

II. Plaintiff’s Motion to Transfer Venue

A. Legal Standard:

A district court “has power to transfer [a] case even if there is no personal jurisdiction
over the defendants, and whether or not venue is proper in [the] district, if a transfer would
be in the interest of justice.” Corke v. SameietM. S. Song of Norway, 572 F.2d 77, 80 (2d
Cir. 1978) (quoting Volk Corp. v. Art-Pak Clz'p Art Service, 432 F.Supp. 1179, 1181 & nn. 4-

5 (S.D.N.Y.l977)). See also Tlapanco v. Elges, 207 F. Supp. 3d 324, 326 (S.D.N.Y. 2016)

 

10 Defendants’ also move to dismiss the action based on improper venue. Because the Court determines that it lacks
personal jurisdiction, it does not reach the venue argument

11

 

(A district court may “transfer venue even if it lacks personal jurisdiction over the

defendants.”) (quoting Fort Knox Music Inc. v. Baptz`ste, 257 F.3d 108, 112 (2d Cir. 2001)).

Moreover, the Court notes that “a motion to transfer venue is not ordinarily granted at the
request of the party who chose the forum in the first place.” Ferrosz‘aal, Inc. v. M/VEA GLE,
No. 02 ClV. 1887 (NRB), 2003 WL 21496689, at *2 (S.D.N.Y. June 30, 2003) (quoting
Ferrostaal, Inc. v. Union Pacifzc Railroad Co., 109 F.Supp. 2d 146, 151 (S.D.N.Y. 2000)).
As such, “when a plaintiff is a movant for a change of venue pursuant to 28 U.S.C. §
1404(a), [they] must show a change of circumstances that has taken place since the filing of
suit in order to prevail, since the plaintiff initially chose the forum.” Harry Rich Corp. v.
Cur)fz`ss_Wright Corp., 308 F.Supp. 1114, 1118 (S.D.N.Y. 1969). “A plaintiff moving to
transfer venue has already had an opportunity to choose the venue when filing the action.
Therefore, a plaintiff moving to transfer must demonstrate, inter alia, that after the action was
filed there was a change of circumstances that warrants transferring the action to the

transferee forum.” Ferrostaal, 109 F.Supp. 2d at 151.

The Court must now determine whether transferring this case is in the interest of justice.
Plaintiff contends its circumstances have sufficiently changed because they are now involved
in two additional actions in Nevada (the “Nevada Litigation”) since commencing this action.
The new actions involve shareholder derivative claims and stock ownership disputes between
parties associated with Bakken. Pl. Mem. at 10; Anderson Decl. 1111 3-9. However, this
“change of circumstance” does not make Nevada a proper venue for the present case.

Not only did Plaintiff fail to show a sufficient change in circumstance, Plaintiff failed to
prove Nevada is a proper venue. Plaintiffs argument makes no allegations as to how the

Nevada Litigation is sufficiently relevant to this case. l\/loreover, the following factors

12

 

suggest transferring the case to Nevada are contrary to the interest of justice: (1) All
Defendants are not domiciled in Nevada; (2) None of the Defendants is a party in the Nevada
litigation; (3) There are no allegations of events in Nevada giving rise to the Plaintiffs
claims in the present case; and (4) Plaintiff s did not contend that decisions in the Nevada
Litigation disputes would conflict with decisions in this case. Plaintiff did not provide any
factual or party nexus connecting the present case to the state of Nevada. Therefore, refusal
to transfer would not severely prejudice either parties and Plaintiff s motion to transfer is
DENIED.

III. Motions for Sanctions

A. Legal Standard

“A federal district court possesses broad inherent power to protect the administration of
justice by levying sanctions in response to abusive litigation practices.” Penthoase Intern., Ltcl.
v. Playboy Enterprz'ses, Inc., 663 F.2d 371, 386 (2d Cir. 1981) (collecting cases). Yet “[b]ecause
of their [ ] potency,” the Supreme Court has cautioned that these “inherent powers must be
exercised with restraint and discretion.” Chaml)ers v. NASCO, lnc., 501 U.S. 32, 44 (1991)

(citation omitted).

To constitute a frivolous legal position for purposes of Rule 11 sanction, it must be clear
under existing precedents that there is no chance of success and no reasonable argument to
extend, modify or reverse the law as it stands Int'l Shippz`ng Co. v. Hydra Ojj€shore, Inc., 875
F.2d 388, 390 (2d Cir. 1989), cert. denied, 493 U.S. 1003, 110 S.Ct. 563, 107 L.Ed.2d 558
(1989). Therefore, not all unsuccessful legal arguments are frivolous or warrant sanction.

Mareno v. Rowe, 910 F.2d 1043, 1047 (2d Cir. 1990).

B. RICO and the Private Securities Litigation Reform Act (“PSLRA”)

13

 

ln a civil RlCO action, “[a]ny person injured in his business or property by reason of a
violation of section 1962 of this chapter may sue therefor in any appropriate United States
district court and shall recover threefold the damages he sustains and the cost of the suit,
including a reasonable attorney’s fee.” 18 U.S.C. § 1964(c). However, Section 107 of the
PSLRA provides that “no person may rely upon any conduct that would have been actionable as
fraud in the purchase or sale of securities to establish a violation of section 1962.” 18 U.S.C. §
1964(0). The purpose of PSLRA’s “barring civil RICO claims based on allegations of securities
fraud Was to prevent litigants from using artful pleadings to boot-strap securities fraud cases
into RICO cases, with their threat of treble damages.” Vz'nkemeier v. Jaco Fin. LLC, No.
13CV5934VSBKNF, 2017 WL 10591576, at *3 (S.D.N.Y. Feb. 22, 2017), report and
recommendation adopted, No. 13CV5934VSBKNF, 2018 WL 4850556 (S.D.N.Y. Oct. 5, 2018)
(quoting MLSMK Inv. Co. v. JP Morgan Chase & Co., 651 F.3d 268, 274 (2d Cir. 2011)). Thus,
“section 107 of the PSLRA bars civil RICO claims alleging predicate acts of securities fraud,
even where a plaintiff cannot itself pursue a securities fraud action against the defendant.” Ial. at

277.

Here, Bakken alleged securities fraud claims under Section 10(b) of the Securities
Exchange Act. FAC 11 641 .11 ln each of its Claims for Relief, Bakken reasserted all previous
allegations as the basis for each claim and specifically alleged the RlCO claims and the securities
claims rely on the same exact facts Defendants argue that Bakken predicated its RlCO claims on

facts that constitute securities fraud and thus violated the PSLRA exemption in §l964(c). By

 

11 “Section 10(b) of the Exchange Act constitutes the basic anti-fraud provisions of the federal securities laws,
prohibiting any person from using any manipulative or deceptive device in connection with the purchase or sale of
any security, in contravention of such rules or regulations as the SEC may proscribe.” FAC, 11 641.

14

 

filing the RICO claim, Defendants argue, Plaintiff “overlooked [and] disregarded statutory and

case law authority and their responsibilities,” thus warranting sanctions The Court disagrees

Defendants’ analysis may be correct that Plaintiff s RICO allegations in the FAC are
practically identical to the “securities fraud” allegations However, these assertions create a bona
fide dispute of fact or law and require further adjudication lndeed, Plaintiff argues the predicate
facts and the underlying conduct regarding its RlCO claim are outside the realm of securities
fraud. The FAC arguably pleads facts and circumstances involving wire or mail fraud that bear
no reasonable relationship to the “sale or purchase” of securities The Court will not comment on
the overall strength of Plaintiff’ s argument, but it does acknowledge that this theory is not so
devoid of strength to warrant sanctions See e.g., Fishojj‘v. Coly Inc., 634 F.3d 647, 654 (2d Cir.
2011) (“The fact that a legal theory is a long-shot does not necessarily mean it is sanctionable.
The operative question is whether the argument is frivolous, i.e., the legal position has ‘no
chance of success,’ and there is no reasonable argument to extend, modify or reverse the law as it
stands.” (internal citations omitted)). Therefore, Defendants’ request for sanctions is DENIED.

CONCLUSION

For the reasons stated above, Defendants motion to dismiss is GRANTED without prejudice
to allow repleading, if desired, in the appropriate court; Plaintiff’ s motion to transfer is
DENIED; and each party’s motion for sanctions is DENIED. The Clerk of Court is directed to

terminate Docket Nos.99 and 101 and to close the case in this District.

 

SO ORDERED.
Dated; March 29, 2019 7 £/&_' %
New York, New York ANDREW L. CARTER, JR.

United States District Judge

15

 

